Nichols, Chief Justice,
dissenting.
I agree with the trial court’s conclusion that the legal arguments advanced by the insurance company are clearly at variance with the plain and unambiguous terms of the policy. Insurance companies do not act in bad faith when they contest payments of claims if the questions of law involved have been decided differently, leaving the result doubtful. Life Ins. Co. of Ga. v. Burke, 219 Ga. 214,221 (132 SE2d 737) (1963). No bad faith exists under Code Ann. § 56-1206 where a doubtful question of law is involved. Brown v. Seaboard Lumber &c. Co., 221 Ga. 35,38 (142 SE2d 842) (1965). However, these principles do not authorize an insurance company to deny a claim based upon legal construction of the insurance contract that is frivolous and unfounded in the light of the plain and unambiguous provisions of the policy. Dependable Ins. Co. v. Gibbs, 218 Ga. 305, 316 (127 SE2d 454) (1962). See Colonial Life &c. Ins. Co. v. McClain, 243 Ga. 263 (253 SE2d 745) (1979), as to unreasonable assertions of fact in defense of a claim. The facts in the present case are stipulated.
The present policy of insurance does not, as contended by the insurance company, provide for payment of benefits during the time that the insured is out of work as a result of an injury. Rather if the injury fits within Part One of the policy, the monthly benefit fixed in the policy (in this case, $200 per month) is paid for a fixed period of time. On the other hand, if the injury fits within Part Three of the policy, the same monthly benefit is paid beginning with the first medical treatment during disability, and the monthly benefits continue while the insured is in the regular and personal attendance of a *545licensed doctor of medicine, surgeon or osteopath other than the insured and for a period not to exceed 60 months. The policy clearly provides for these payments. No foundation for the insurance company’s arguments reasonably can be found within the four corners of the policy. The judgment of the Court of Appeals should be affirmed as to penalties and attorney fees.